 



Exhibit 10.5

SECURITY AGREEMENT

     THIS SECURITY AGREEMENT (as amended, supplemented or otherwise modified
from time to time, this “Security Agreement”) dated as of September 22, 2003 is
by and among the parties identified as “Grantors” on the signature pages hereto
and such other parties as may become Grantors hereunder after the date hereof
(individually a “Grantor”, and collectively the “Grantors”) and BANK OF AMERICA,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the Secured Parties referenced below.

W I T N E S S E T H

     WHEREAS, pursuant to that Credit Agreement dated as of August 12, 2003 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among BioReliance Corporation, Inc., a Delaware corporation
(“BioReliance”), BioReliance (Glasgow) Limited, a Scottish private limited
company (the “Foreign Borrower”; together with BioReliance, the “Borrowers”),
the Guarantors identified therein (the “Guarantors”), the Lenders identified
therein and Bank of America, N.A., as Administrative Agent, Security Trustee and
L/C Issuer, the Lenders have agreed to provide credit facilities to the
Borrowers; and

     WHEREAS, this Security Agreement is required under the terms of the Credit
Agreement;

     NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

     1.     Definitions.

     (a)  Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement. In addition, the following terms,
which are defined in the UCC as in effect in the State of New York on the date
hereof, are used as defined therein: Accession, Account, As-Extracted
Collateral, Chattel Paper, Commercial Tort Claim, Commingled Goods, Consumer
Goods, Deposit Account, Document, Equipment, Farm Products, Fixtures, General
Intangible, Goods, Instrument, Inventory, Investment Property, Letter-of-Credit
Right, Manufactured Home, Proceeds, Software, Standing Timber (to the extent and
within the meaning set forth in Section 9-102(44) of the UCC), Supporting
Obligation and Tangible Chattel Paper.

     (b)  For purposes of this Security Agreement, the term “Lender” shall
include any Affiliate of the Lender that has entered into a Swap Contract with
any Credit Party to the extent permitted under the Credit Agreement.

     (c)  As used herein:



       “Collateral” has the meaning provided in Section 2.          “Copyright
License” means any written agreement, naming any Grantor as licensor, granting
any right under any Copyright including any thereof referred to in Schedule 4(g)
attached hereto or Schedule 6.18 of the Credit Agreement.          “Copyrights”
means (a) all registered United States copyrights in all Works, now existing or
hereafter created or acquired, all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Copyright Office including any thereof
referred to in Schedule 4(g) attached hereto or Schedule 6.18

 



--------------------------------------------------------------------------------



 





  of the Credit Agreement, and (b) all renewals thereof including any thereof
referred to in Schedule 4(g) attached hereto or Schedule 6.18 of the Credit
Agreement.          “Patent License” means any agreement, whether written or
oral, providing for the grant by or to a Grantor of any right to manufacture,
use or sell any invention covered by a Patent, including any thereof referred to
in Schedule 4(g) attached hereto or Schedule 6.18 of the Credit Agreement.    
     “Patents” means (a) all letters patent of the United States or any other
country and all reissues and extensions thereof, including any letters patent
referred to in Schedule 4(g) attached hereto or Schedule 6.18 of the Credit
Agreement, and (b) all applications for letters patent of the United States or
any other country and all divisions, continuations and continuations-in-part
thereof, including any thereof referred to in Schedule 4(g) attached hereto or
Schedule 6.18 of the Credit Agreement.          “Secured Obligations” means,
without duplication, (a) all obligations (including the Foreign Obligations) of
any Credit Party arising under any Credit Document or otherwise with respect to
any Loan or Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (b) all obligations under any Swap Contract of any Credit Party
to which a Lender or any Affiliate of a Lender is a party and (c) all costs and
expenses incurred in connection with enforcement and collection of the Secured
Obligations, including Attorney Costs.          “Secured Parties” means the
holders of the Secured Obligations.          “Trademark License” means any
agreement, written or oral, providing for the grant by or to a Grantor of any
right to use any Trademark, including any thereof referred to in Schedule 4(g)
attached hereto or Schedule 6.18 of the Credit Agreement.          “Trademarks”
means (a) all trademarks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, service marks, logos and other
source or business identifiers, and the goodwill associated therewith, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any state thereof or any other country or any political
subdivision thereof, or otherwise, including any thereof referred to in
Schedule 4(g) attached hereto or Schedule 6.18 of the Credit Agreement, and
(b) all renewals thereof.          “UCC” means the Uniform Commercial Code as in
effect from time to time in the applicable jurisdiction.          “Work” means
any work that is subject to copyright protection pursuant to Title 17 of the
United States Code.

     2.     Grant of Security Interest in the Collateral. To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations,
each Grantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Grantor in and to all
personal property of such Grantor of whatever type or description, whether now
owned or existing or owned, acquired, or arising hereafter (collectively, the
“Collateral”), including the following:

1



--------------------------------------------------------------------------------



 

      (a)   all Accounts;       (b)   all cash and currency;       (c)   all
Chattel Paper;       (d)   those Commercial Tort Claims identified on
Schedule 2(d) attached hereto;       (e)   all Copyrights;       (f)   all
Copyright Licenses;       (g)   all Deposit Accounts;       (h)   all Documents;
      (i)   all Equipment;       (j)   all Fixtures;       (k)   all General
Intangibles;       (l)   all Instruments;       (m)   all Inventory;       (n)  
all Investment Property;       (o)   all Letter-of-Credit Rights;       (p)  
all Patents;       (q)   all Patent Licenses;       (r)   all Software;      
(s)   all Supporting Obligations;       (t)   all Trademarks;       (u)   all
Trademark Licenses; and       (v)   to the extent not otherwise included, all
Accessions and all Proceeds of any and all of the foregoing.

\

     Notwithstanding anything to the contrary contained herein, the security
interests granted under this Security Agreement and the provisions hereof shall
not extend to any Excluded Property.

     The Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest created hereby
in the Collateral (1) constitutes continuing collateral security for all of the
Secured Obligations, whether now existing or hereafter arising, and (2) is not
to be

2



--------------------------------------------------------------------------------



 



construed as an assignment of any Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks or Trademark Licenses.

     3.     Provisions Relating to Accounts.



       (a) Anything herein to the contrary notwithstanding, each of the Grantors
shall remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise to each such Account.
Neither the Administrative Agent nor any Secured Party shall have any obligation
or liability under any Account (or any agreement giving rise thereto) by reason
of or arising out of this Security Agreement or the receipt by the
Administrative Agent or any Secured Party of any payment relating to such
Account pursuant hereto, nor shall the Administrative Agent or any Secured Party
be obligated in any manner to perform any of the obligations of a Grantor under
or pursuant to any Account (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party under
any Account (or any agreement giving rise thereto), to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts that may have been assigned to it or to which it may be entitled
at any time or times.          (b) At any time after the occurrence and during
the continuation of an Event of Default, (i) the Administrative Agent shall have
the right, but not the obligation, to make test verifications of the Accounts in
any manner and through any medium that it reasonably considers advisable, and
the Grantors shall furnish all such assistance and information as the
Administrative Agent may require in connection with such test verifications,
(ii) upon the Administrative Agent’s request and at the expense of the Grantors,
the Grantors shall cause independent public accountants or others satisfactory
to the Administrative Agent to furnish to the Administrative Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, any Accounts and (iii) the Administrative Agent in its own name or in the
name of others may communicate with account debtors on the Accounts to verify
with them to the Administrative Agent’s satisfaction the existence, amount and
terms of any Accounts.

     4.     Representations and Warranties. Each Grantor hereby represents and
warrants to the Administrative Agent, for the benefit of the Secured Parties,
that as of the date hereof, the date of each Request for Credit Extension
(excluding conversions and continuations) and the date of each Credit Extension:



       (a) Legal Name; Chief Executive Office. As of the date hereof:



       (i) Such Grantor’s exact legal name, state of incorporation or formation,
principal place of business and chief executive office are as set forth on
Schedule 4(a)(i) attached hereto.          (ii) Other than as set forth on
Schedule 4(a)(ii) attached hereto, such Grantor has not been party to a merger,
consolidation or other change in structure or used any other legal name or
tradename, or had any other state of incorporation or formation, principal place
of business or chief executive office in the prior four months.



       (b) Ownership. Such Grantor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same.    
     (c) Security Interest/Priority. This Security Agreement creates a valid
security interest in favor of the Administrative Agent, for the benefit of the
Secured Parties, in the Collateral of such

3



--------------------------------------------------------------------------------



 





  Grantor and, when properly perfected by filing appropriate financing
statements under the UCC, shall constitute a valid perfected security interest
in such Collateral, to the extent such security interest in such Collateral can
be perfected by filing under the UCC, free and clear of all Liens except for
Permitted Liens.          (d) Types of Collateral. None of the Collateral
consists of, or is the Accessions or the Proceeds of, As-Extracted Collateral,
Consumer Goods, Farm Products, Manufactured Homes, or Standing Timber.    
     (e) Accounts. (i) Each Account of such Grantor and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be, (ii) each such Account arises out of (A) a bona fide sale of goods sold and
delivered by such Grantor (or is in the process of being delivered) or
(B) services theretofore actually rendered or to be rendered by such Grantor to,
the account debtor named therein, (iii) no Account of a Grantor with a value in
excess of $100,000 individually (or $1 million for all such Accounts) is
evidenced by any Instrument or Chattel Paper unless such Instrument or Chattel
Paper has been theretofore endorsed over and delivered to, or submitted to the
control of, the Administrative Agent and (iv) no surety bond was required or
given in connection with any Account of a Grantor or the contracts or purchase
orders out of which they arose.          (f) Inventory. No Inventory is held by
any Person other than such Grantor pursuant to consignment, sale or return, sale
on approval or similar arrangement.          (g) Copyrights, Patents and
Trademarks.



       (i) As of the date hereof, Schedule 6.18 to the Credit Agreement includes
all Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks and
Trademark Licenses owned by such Grantor in its own name, or to which such
Grantor is a party.          (ii) Except as set forth on Schedule 4(g) attached
hereto, as such schedule may be updated from time to time by BioReliance by
delivery to the Administrative Agent of a written update thereto (which update
shall be deemed to modify Schedule 4(g)):



       (A) to such Grantor’s Knowledge, each material Copyright, Patent and
Trademark of such Grantor is valid, subsisting, unexpired, enforceable and has
not been abandoned;          (B) to such Grantor’s Knowledge, no holding,
decision or judgment has been rendered by any Governmental Authority that would
limit, cancel or question the validity of any material Copyright, Patent or
Trademark of such Grantor; and          (C) no action or proceeding is pending
seeking to limit, cancel or question the validity of any material Copyright,
Patent or Trademark of such Grantor, or that, if adversely determined, would
reasonably be expected to have a material adverse effect on the value to such
Grantor of any such Copyright, Patent or Trademark.



       (iii) All applications pertaining to any material Copyrights, Patents and
Trademarks of such Grantor have been duly and properly filed, and all
registrations or letters pertaining to such Copyrights, Patents and Trademarks
have been duly and properly filed and issued.

4



--------------------------------------------------------------------------------



 





       (iv) Such Grantor has not made any assignment or agreement in conflict
with the security interest in any material Copyright, Patent or Trademark of
such Grantor hereunder.

     5.     Covenants. Each Grantor covenants with respect to the Collateral in
which it has granted a security interest pursuant hereto that, so long as any of
the Secured Obligations remains outstanding and until all of the commitments
relating thereto have been terminated, such Grantor shall:



       (a) Other Liens. Defend title to the Collateral against the claims and
demands of all other parties claiming an interest therein, keep the Collateral
free from all Liens, except for Permitted Liens, and not sell, exchange,
transfer, assign, lease or otherwise dispose of the Collateral or any interest
therein, in each case except as permitted under the Credit Agreement.    
     (b) Preservation of Collateral. Keep the Collateral in good order,
condition and repair and not use the Collateral in violation of the provisions
of this Security Agreement or any other Credit Document.    
     (c) Instruments/Tangible Chattel Paper/Documents. If any amount payable in
excess of $100,000 individually (or $1 million for all such amounts payable)
under or in connection with any of the Collateral shall be or become evidenced
by any Instrument or Tangible Chattel Paper, or if any property in excess of
$100,000 (or $1 million for all such property) constituting Collateral shall be
stored or shipped subject to a Document, such Grantor shall ensure that such
Instrument, Tangible Chattel Paper or Document is either in the possession of
such Grantor at all times or, if requested by the Administrative Agent, is
immediately delivered to the Administrative Agent, duly endorsed in a manner
satisfactory to the Administrative Agent. Such Grantor shall ensure that any
such Collateral consisting of Tangible Chattel Paper is marked with a legend
acceptable to the Administrative Agent indicating the Administrative Agent’s
security interest in such Tangible Chattel Paper.          (d) Change in
Structure, Location or Type. Not, without complying with Section 8.13 of the
Credit Agreement, change its name or state of formation or be party to a merger,
consolidation or other change in structure or use any tradename other than as
set forth on Schedule 4(a)(ii) attached hereto.          (e) Inspection. Allow
inspections of the Collateral as set forth in Section 7.10 of the Credit
Agreement.          (f) Authorization. Authorize the Administrative Agent to
prepare and file such financing statements (including renewal statements),
amendments and supplements or such other instruments as the Administrative Agent
may from time to time reasonably deem necessary, appropriate or convenient in
order to perfect and maintain the security interests granted hereunder in
accordance with the UCC. The collateral descriptions on any such financing
statements may be broader or more general than the description of the Collateral
under this Security Agreement.          (g) Perfection of Security Interest.
Execute and deliver to the Administrative Agent such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Administrative Agent may reasonably
request) and do all such other things as the Administrative Agent may reasonably
deem necessary, appropriate or convenient (i) to assure to the Administrative
Agent the effectiveness and priority of its security interests hereunder,
including (A) such financing statements (including renewal statements),
amendments and supplements or such other instruments as the Administrative Agent
may from time to time reasonably request in order to perfect and maintain the
security interests

5



--------------------------------------------------------------------------------



 





  granted hereunder in accordance with the UCC, (B) with regard to Copyrights, a
Notice of Grant of Security Interest in Copyrights for filing with the United
States Copyright Office in the form of Schedule 5(f)(i) attached hereto,
(C) with regard to Patents, a Notice of Grant of Security Interest in Patents
for filing with the United States Patent and Trademark Office in the form of
Schedule 5(f)(ii) attached hereto and (D) with regard to Trademarks, a Notice of
Grant of Security Interest in Trademarks for filing with the United States
Patent and Trademark Office in the form of Schedule 5(f)(iii) attached hereto,
(ii) to consummate the transactions contemplated hereby and (iii) to otherwise
protect and assure the Administrative Agent of its rights and interests
hereunder. Each Grantor authorizes the Administrative Agent to prepare and file
such financing statements (including renewal statements) or amendments thereof
or other instruments as the Administrative Agent may from time to time
reasonably deem necessary or appropriate in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC. The collateral
descriptions on any such financing statements may be broader or more general
than the description of the Collateral under this Security Agreement. Each
Grantor shall deliver to the Administrative Agent such agreements, assignments
or instruments as the Administrative Agent may reasonably request to assure the
Administrative Agent of the continued priority and perfection of the security
interests granted hereunder. Each Grantor agrees that the Administrative Agent
may file one or more financing statements disclosing the Administrative Agent’s
security interest in any or all of the Collateral of such Grantor without such
Grantor’s signature thereon, and further each Grantor also hereby irrevocably
makes, constitutes and appoints the Administrative Agent, its nominee or any
other Person whom the Administrative Agent may designate, as such Grantor’s
attorney-in-fact with full power and for the limited purpose to sign in the name
of such Grantor any such financing statements (including renewal statements),
amendments and supplements, notices or any similar documents that in the
Administrative Agent’s reasonable discretion would be necessary, appropriate or
convenient in order to perfect and maintain perfection of the security interests
granted hereunder, such power, being coupled with an interest, being and
remaining irrevocable so long as the Secured Obligations remain unpaid and until
the commitments relating thereto shall have been terminated. Each Grantor hereby
agrees that a carbon, photographic or other reproduction of this Security
Agreement or any such financing statement is sufficient for filing as a
financing statement by the Administrative Agent without notice thereof to such
Grantor wherever the Administrative Agent may in its sole discretion desire to
file the same. In the event for any reason the law of any jurisdiction other
than New York becomes or is applicable to the Collateral of any Grantor or any
part thereof, or to any of the Secured Obligations, such Grantor agrees to
execute and deliver all such instruments and to do all such other things as the
Administrative Agent in its sole discretion reasonably deems necessary,
appropriate or convenient to preserve, protect and enforce the security
interests of the Administrative Agent under the law of such other jurisdiction
(and, if a Grantor shall fail to do so promptly upon the request of the
Administrative Agent, then the Administrative Agent may execute any and all such
requested documents on behalf of such Grantor pursuant to the power of attorney
granted hereinabove). If any Collateral is in the possession or control of a
Grantor’s agents and the Administrative Agent so requests, such Grantor agrees
to notify such agents in writing of the Administrative Agent’s security interest
therein and, upon the Administrative Agent’s request, instruct them to hold all
such Collateral for the account of the Secured Parties and subject to the
Administrative Agent’s instructions.          (h) Control. Execute and deliver
all agreements, assignments, instruments or other documents as the
Administrative Agent shall reasonably request for the purpose of obtaining and
maintaining control within the meaning of Article 9 of the UCC with respect to
any Collateral consisting of Deposit Accounts, Investment Property,
Letter-of-Credit Rights and Electronic Chattel Paper.          (i) Collateral
held by Warehouseman, Bailee, etc. If any Collateral in excess of $100,000
individually (or $1 million for all such Collateral) is at any time in the
possession or

6



--------------------------------------------------------------------------------



 





  control of a warehouseman, bailee, agent or processor of such Grantor,
(i) notify the Administrative Agent of such possession or control, (ii) notify
such Person of the Administrative Agent’s security interest in such Collateral,
(iii) instruct such Person to hold all such Collateral for the Administrative
Agent’s account and, following the occurrence and during the continuance of an
Event of Default, subject to the Administrative Agent’s instructions and
(iv) use its commercially reasonable efforts to obtain an acknowledgment from
such Person that it is holding such Collateral for the benefit of the
Administrative Agent.          (j) Treatment of Accounts. Not grant or extend
the time for payment of any Account, or compromise or settle any Account for
less than the full amount thereof, or release any Person or property, in whole
or in part, from payment thereof, or allow any credit or discount thereon, other
than (i) as normal and customary in the ordinary course of a Grantor’s business,
(ii) as required by law, (iii) as would not reasonably be expected to have a
material adverse effect on the value of such Collateral or (iv) otherwise with
the consent of the Administrative Agent, which shall not be unreasonably
withheld or delayed.          (k) Covenants Relating to Copyrights. With respect
to all material Copyrights of such Grantor that are Collateral hereunder:



       (i) Except to the extent that the failure to do so would not reasonably
be expected to have a material adverse effect on the value of such Collateral,
(A) not do any act or knowingly omit to do any act whereby any such Copyright
becomes invalidated and not do any act, or knowingly omit to do any act, whereby
any such Copyright becomes injected into the public domain; (B) notify the
Administrative Agent immediately if it knows that any such Copyright may become
injected into the public domain or of any adverse determination or development
(including the institution of, or any such determination or development in, any
court or tribunal in the United States or any other country) regarding a
Grantor’s ownership of any such Copyright or its validity; (C) take all
necessary steps as it shall deem appropriate under the circumstances, to
maintain and pursue each material application (and to obtain the relevant
registration) and to maintain each registration of each such Copyright owned by
a Grantor including filing of applications for renewal where necessary; and (D)
promptly notify the Administrative Agent of any material infringement of any
such Copyright of a Grantor of which it becomes aware and take such actions as
it shall reasonably deem appropriate under the circumstances to protect such
Copyright, including, where appropriate, the bringing of suit for infringement,
seeking injunctive relief and seeking to recover any and all damages for such
infringement.          (ii) Not make any assignment or agreement in conflict
with the security interest in such Copyrights of each Grantor hereunder.



       (l) Covenants Relating to Patents and Trademarks. With respect to all
material Patents and Trademarks of such Grantor that are Collateral hereunder:



       (i) (A) Except to the extent that the failure to do so would not
reasonably be expected to have a material adverse effect on the value of such
Collateral, continue to use each such Trademark on each and every trademark
class of goods applicable to its current line as reflected in its current
catalogs, brochures and price lists in order to maintain such Trademark in full
force free from any claim of abandonment for non-use, (B) maintain as in the
past the quality of products and services offered under such Trademark,
(C) employ such Trademark with the appropriate notice of registration, (D) not
adopt or use any mark that is confusingly similar or a colorable imitation of
such Trademark unless the Administrative Agent, for the ratable benefit of the
Secured Parties, shall obtain a perfected security interest

7



--------------------------------------------------------------------------------



 





  in such mark pursuant to this Security Agreement, and (E) not (and not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby any such Trademark may become invalidated.          (ii) Except to
the extent that the failure to do so would not reasonably be expected to have a
material adverse effect on the value of such Collateral, not do any act, or omit
to do any act, whereby any such Patent may become abandoned or dedicated.    
     (iii) Except to the extent that the failure to do so would not reasonably
be expected to have a material adverse effect on the value of such Collateral,
notify the Administrative Agent immediately if it knows that any application or
registration relating to any such Patent or Trademark may become abandoned or
dedicated, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office or any court or tribunal in any
country) regarding such Grantor’s ownership of any such Patent or Trademark or
its right to register the same or to keep and maintain the same.    
     (iv) Take all reasonable and necessary steps, including in any proceeding
before the United States Patent and Trademark Office, or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each material application (and to obtain the relevant registration)
and to maintain each registration of any Patent or Trademark that is material to
the conduct of the business of such Grantor, including filing of applications
for renewal, affidavits of use and affidavits of incontestability.    
     (v) Promptly notify the Administrative Agent after it learns that any
Patent or Trademark that is material to the conduct of the business of such
Grantor included in the Collateral is infringed, misappropriated or diluted by a
third party and, if consistent with good business judgment, promptly sue for
infringement, misappropriation or dilution, to seek injunctive relief where
appropriate and to recover any and all damages for such infringement,
misappropriation or dilution, or to take such other actions as it shall
reasonably deem appropriate under the circumstances to protect such Patent or
Trademark.          (vi) Not make any assignment or agreement in conflict with
the security interest in any such Patents or Trademarks of such Grantor
hereunder.



       (m) New Patents, Copyrights and Trademarks. Concurrently with the
delivery of each Compliance Certificate pursuant to Section 7.02(a) of the
Credit Agreement at the end of each fiscal quarter, provide the Administrative
Agent with (i) a listing of all applications, if any, for new Copyrights,
Patents or Trademarks (together with a listing of the issuance of registrations
or letters on present applications), which new applications and issued
registrations or letters shall be subject to the terms and conditions hereunder,
and (ii) (A) with respect to Copyrights, a duly executed Notice of Security
Interest in Copyrights, (B) with respect to Patents, a duly executed Notice of
Security Interest in Patents, (C) with respect to Trademarks, a duly executed
Notice of Security Interest in Trademarks or (D) such other duly executed
documents as the Administrative Agent may reasonably request in a form
acceptable to counsel for the Administrative Agent and suitable for recording to
evidence the security interest in the Copyright, Patent or Trademark that is the
subject of such new application.          (n) Insurance. Insure, repair and
replace the Collateral of such Grantor as set forth in the Credit Agreement. All
insurance proceeds shall be subject to the security interest of the
Administrative Agent hereunder.

8



--------------------------------------------------------------------------------



 





       (o) Commercial Tort Claims.



       (i) Promptly notify the Administrative Agent in writing of the initiation
of any Commercial Tort Claim before any Governmental Authority by or in favor of
such Grantor or any of its Subsidiaries.          (ii) Execute and deliver such
statements, documents and notices and do and cause to be done all such things as
the Administrative Agent may reasonably deem necessary, appropriate or
convenient, or as are required by law, to create, perfect and maintain the
Administrative Agent’s security interest in any Commercial Tort Claim.

     6.     Advances by Administrative Agent. On failure of any Grantor to
perform any of the covenants and agreements contained herein, the Administrative
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including the payment of any insurance
premiums, the payment of any taxes, a payment to obtain a release of a Lien or
potential Lien, expenditures made in defending against any adverse claim and all
other expenditures that the Administrative Agent may make for the protection of
the security hereof or may be compelled to make by operation of law. All such
sums and amounts so expended shall be repayable by the Grantors on a joint and
several basis (subject to Section 25) promptly upon timely notice thereof and
demand therefor, shall constitute additional Secured Obligations and shall bear
interest from the date said amounts are expended at the Default Rate specified
in the Credit Agreement for Revolving Loans that are Base Rate Loans. No such
performance of any covenant or agreement by the Administrative Agent on behalf
of any Grantor, and no such advance or expenditure therefor, shall relieve the
Grantors of any default under the terms of this Security Agreement, the other
Credit Documents or any other documents relating to the Secured Obligations. The
Administrative Agent may make any payment hereby authorized in accordance with
any bill, statement or estimate procured from the appropriate public office or
holder of the claim to be discharged without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by a Grantor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP.

     7.     Remedies.



       (a) General Remedies. Upon the occurrence of an Event of Default and
during the continuation thereof, the Administrative Agent shall have, in
addition to the rights and remedies provided herein, in the Credit Documents, in
any other documents relating to the Secured Obligations, or by law (including
levy of attachment and garnishment), the rights and remedies of a secured party
under the UCC of the jurisdiction applicable to the affected Collateral and,
further, the Administrative Agent may, with or without judicial process or the
aid and assistance of others, (i) enter on any premises on which any of the
Collateral may be located and, without resistance or interference by the
Grantors, take possession of the Collateral, (ii) dispose of any Collateral on
any such premises, (iii) require the Grantors to assemble and make available to
the Administrative Agent at the expense of the Grantors any Collateral at any
place and time designated by the Administrative Agent that is reasonably
convenient to both parties, (iv) remove any Collateral from any such premises
for the purpose of effecting sale or other disposition thereof, and/or
(v) without demand and without advertisement, notice, hearing or process of law,
all of which each of the Grantors hereby waives to the fullest extent permitted
by law, at any place and time or times, sell and deliver any or all Collateral
held by or for it at public or private sale, by one or more contracts, in one or
more parcels, for cash, upon credit or otherwise, at such prices and upon such
terms as the Administrative Agent deems advisable, in its sole discretion
(subject to any and all mandatory legal requirements). Each of the Grantors
acknowledges that any private sale referenced above may be at prices and on
terms less favorable to the seller than the prices and terms that might have
been obtained at a public

9



--------------------------------------------------------------------------------



 





  sale and agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner. Neither the Administrative Agent’s compliance
with applicable law nor its disclaimer of warranties relating to the Collateral
shall be considered to adversely affect the commercial reasonableness of any
sale. In addition to all other sums due the Administrative Agent with respect to
the Secured Obligations, the Grantors shall pay the Administrative Agent all
reasonable documented costs and expenses incurred by the Administrative Agent
(including Attorney Costs and court costs) in obtaining or liquidating the
Collateral, in enforcing payment of the Secured Obligations, or in the
prosecution or defense of any action or proceeding by or against the
Administrative Agent or the Secured Parties or the Grantors concerning any
matter arising out of or connected with this Security Agreement, any Collateral
or the Secured Obligations, including any of the foregoing arising in, arising
under or related to a case under Debtor Relief Laws. To the extent the rights of
notice cannot be legally waived hereunder, each Grantor agrees that any
requirement of reasonable notice shall be met if such notice is personally
served on or mailed, postage prepaid, to BioReliance in accordance with the
notice provisions of Section 16 at least ten Business Days before the time of
sale or other event giving rise to the requirement of such notice. The
Administrative Agent shall not be obligated to make any sale or other
disposition of the Collateral regardless of notice having been given. To the
extent permitted by law, any Secured Party may be a purchaser at any such sale.
To the extent permitted by applicable law, each of the Grantors hereby waives
all of its rights of redemption with respect to any such sale. Subject to the
provisions of applicable law, the Administrative Agent may postpone or cause the
postponement of the sale of all or any portion of the Collateral by announcement
at the time and place of such sale, and such sale may, without further notice,
to the extent permitted by law, be made at the time and place to which the sale
was postponed, or the Administrative Agent may further postpone such sale by
announcement made at such time and place.          (b) Remedies relating to
Accounts. Upon the occurrence of an Event of Default and during the continuation
thereof, whether or not the Administrative Agent has exercised any or all of its
rights and remedies hereunder, each Grantor will promptly upon request of the
Administrative Agent instruct all account debtors to remit all payments in
respect of Accounts to a mailing location selected by the Administrative Agent.
In addition, the Administrative Agent shall have the right to enforce any
Grantor’s rights against its customers and account debtors, and the
Administrative Agent or its designee may notify any Grantor’s customers and
account debtors that the Accounts of such Grantor have been assigned to the
Administrative Agent or of the Administrative Agent’s security interest therein,
and may (either in its own name or in the name of a Grantor or both) demand,
collect (including by way of a lockbox arrangement), receive, take receipt for,
sell, sue for, compound, settle, compromise and give acquittance for any and all
amounts due or to become due on any Account, and, in the Administrative Agent’s
discretion, file any claim or take any other action or proceeding to protect and
realize upon the security interest of the Administrative Agent in the Accounts.
Each Grantor acknowledges and agrees that the Proceeds of its Accounts remitted
to or on behalf of the Administrative Agent in accordance with the provisions
hereof shall be solely for the Administrative Agent’s own convenience and that
such Grantor shall not have any right, title or interest in such Accounts or in
any such other amounts except as expressly provided herein. The Administrative
Agent shall have no liability or responsibility to any Grantor for acceptance of
a check, draft or other order for payment of money bearing the legend “payment
in full” or words of similar import or any other restrictive legend or
endorsement or be responsible for determining the correctness of any remittance.
Each Grantor hereby agrees to indemnify the Administrative Agent from and
against all liabilities, damages, losses, actions, claims, judgments, costs,
expenses, charges and Attorney Costs suffered or incurred by the Administrative
Agent (the “Indemnified Party”) because of the maintenance of the foregoing
arrangements except as relating to or arising out of the gross negligence or
willful misconduct of the Indemnified Party or its officers, employees or
agents. In the case of any investigation, litigation or other proceeding, the
foregoing indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by a Grantor, its

10



--------------------------------------------------------------------------------



 





  directors, shareholders or creditors or a Secured Party or any other Person
(including any Person that may be indemnified by such Grantor pursuant to the
Credit Documents) is otherwise a party thereto.          (c) Access. In addition
to the rights and remedies hereunder, upon the occurrence of an Event of Default
and during the continuation thereof, the Administrative Agent shall have the
right to enter and remain upon the various premises of the Grantors without cost
or charge to the Administrative Agent, and use the same, together with
materials, supplies, books and records of the Grantors for the purpose of
collecting and liquidating the Collateral, or for preparing for sale and
conducting the sale of the Collateral, whether by foreclosure, auction or
otherwise. In addition, the Administrative Agent may remove Collateral, or any
part thereof, from such premises and/or any records with respect thereto, in
order to effectively collect or liquidate such Collateral.    
     (d) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or
the Secured Parties to exercise any right, remedy or option under this Security
Agreement, any other Credit Document, any other documents relating to the
Secured Obligations, or as provided by law, or any delay by the Administrative
Agent or the Secured Parties in exercising the same, shall not operate as a
waiver of any such right, remedy or option. No waiver hereunder shall be
effective unless it is in writing, signed by the party against whom such waiver
is sought to be enforced and then only to the extent specifically stated, which
in the case of the Administrative Agent shall only be granted as provided
herein. To the extent permitted by law, neither the Administrative Agent nor any
party acting as attorney for the Administrative Agent shall be liable hereunder
for any acts or omissions or for any error of judgment or mistake of fact or law
other than their gross negligence or willful misconduct hereunder. The rights
and remedies of the Administrative Agent under this Security Agreement shall be
cumulative and not exclusive of any other right or remedy that the
Administrative Agent or the Secured Parties may have.          (e) Retention of
Collateral. To the extent permitted under applicable law, in addition to the
rights and remedies hereunder, upon the occurrence of an Event of Default, the
Administrative Agent may, after providing the notices required by Sections 9-620
and 9-621 of the UCC or otherwise complying with the requirements of applicable
law of the relevant jurisdiction, accept or retain all or any portion of the
Collateral in satisfaction of the Secured Obligations. Unless and until the
Administrative Agent shall have provided such notices, however, the
Administrative Agent shall not be deemed to have accepted or retained any
Collateral in satisfaction of any Secured Obligations for any reason.    
     (f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Grantors shall be jointly
and severally liable for the deficiency (subject to Section 25), together with
interest thereon at the Default Rate specified in the Credit Agreement for
Revolving Loans that are Base Rate Loans, together with the reasonable costs of
collection and Attorney Costs. Any surplus remaining after the full payment and
satisfaction of the Secured Obligations shall be returned promptly to the
Grantors or to whomsoever a court of competent jurisdiction shall determine to
be entitled thereto.

     8.     Release of Collateral. Upon request, the Administrative Agent shall
promptly deliver to BioReliance (at BioReliance’s expense) appropriate release
documentation to the extent the release of Collateral is permitted under, and on
the terms and conditions set forth in, the Credit Agreement; provided that any
such release, or the substitution of any of the Collateral for other Collateral,
will not alter, vary or diminish in any way the force, effect, lien, pledge or
security interest of this Security Agreement as to any and all Collateral not
expressly released or substituted, and this Security Agreement shall continue as
a first priority lien (subject to Permitted Liens) on any and all Collateral not
expressly released or substituted.

11



--------------------------------------------------------------------------------



 



9. Rights of the Administrative Agent.



       (a) Power of Attorney. In addition to other powers of attorney contained
herein, each Grantor hereby designates and appoints the Administrative Agent, on
behalf of the Secured Parties, and each of its designees or agents, as
attorney-in-fact of such Grantor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuation of an Event of Default:



       (i) to demand, collect, settle, compromise and adjust, and give
discharges and releases concerning the Collateral, all as the Administrative
Agent may reasonably deem appropriate;          (ii) to commence and prosecute
any actions at any court for the purposes of collecting any of the Collateral
and enforcing any other right in respect thereof;          (iii) to defend,
settle or compromise any action brought and, in connection therewith, give such
discharge or release as the Administrative Agent may reasonably deem
appropriate;          (iv) to receive, open and dispose of mail addressed to a
Grantor and endorse checks, notes, drafts, acceptances, money orders, bills of
lading, warehouse receipts or other instruments or documents evidencing payment,
shipment or storage of the goods giving rise to the Collateral on behalf of and
in the name of such Grantor, or securing, or relating to such Collateral;    
     (v) to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;    
     (vi) to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;          (vii) to receive payment of and receipt for any and all
monies, claims, and other amounts due and to become due at any time in respect
of or arising out of any Collateral;          (viii) to sell, assign, transfer,
make any agreement in respect of, or otherwise deal with or exercise rights in
respect of, any Collateral or the goods or services that have given rise
thereto, as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes;          (ix) to adjust and settle
claims under any insurance policy relating thereto;          (x) to execute and
deliver all assignments, conveyances, statements, financing statements, renewal
financing statements, security and pledge agreements, affidavits, notices and
other agreements, instruments and documents that the Administrative Agent may
reasonably deem appropriate in order to perfect and maintain the security
interests and liens granted in this Security Agreement and in order to fully
consummate all of the transactions contemplated therein;

12



--------------------------------------------------------------------------------



 





       (xi) to institute any foreclosure proceedings that the Administrative
Agent may reasonably deem appropriate; and          (xii) to do and perform all
such other acts and things as the Administrative Agent may reasonably deem
appropriate or convenient in connection with the Collateral.



       This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Security
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct. This power of attorney is
conferred on the Administrative Agent solely to protect, preserve and realize
upon its security interest in the Collateral.          (b) Assignment by the
Administrative Agent. The Administrative Agent may, pursuant to Section 10.09 of
the Credit Agreement, from time to time assign the Secured Obligations and any
portion thereof and/or the Collateral and any portion thereof, and the assignee
shall be entitled to all of the rights and remedies of the Administrative Agent
under this Security Agreement in relation thereto.          (c) The
Administrative Agent’s Duty of Care. Other than the exercise of reasonable care
to assure the safe custody of the Collateral while being held by the
Administrative Agent hereunder, the Administrative Agent shall have no duty or
liability to preserve rights pertaining thereto, it being understood and agreed
that the Grantors shall be responsible for preservation of all rights in the
Collateral, and the Administrative Agent shall be relieved of all responsibility
for the Collateral upon surrendering it or tendering the surrender of it to the
Grantors. The Administrative Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Administrative Agent shall not have responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any of the Collateral. In the event of a public or private sale of Collateral
pursuant to Section 7, the Administrative Agent shall have no obligation to
clean, repair or otherwise prepare the Collateral for sale.

     10.     Rights of Required Lenders. Upon resignation of the Administrative
Agent pursuant to the provisions of Section 10.09 of the Credit Agreement, and
until such time, if any, that a successor administrative agent accepts
appointment pursuant to the terms thereof, the Required Lenders shall be
entitled to all of the rights, remedies and indemnities (and to the extent of
the exercise by the Required Lenders of such rights and remedies and claims by
the Required Lenders with respect to such indemnities, subject to all of the
duties and obligations) of the Administrative Agent hereunder.

     11.     Application of Proceeds. Upon the occurrence and during the
continuation of an Event of Default, any payments in respect of the Secured
Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any of the Secured Parties in cash or its equivalent,
will be applied in reduction of the Secured Obligations in the order set forth
in the Credit Agreement or other document relating to the Secured Obligations,
and each Grantor irrevocably waives the right to direct the application of such

13



--------------------------------------------------------------------------------



 



payments and proceeds and acknowledges and agrees that the Administrative Agent
shall have the continuing and exclusive right to apply and reapply any and all
such payments and proceeds in the Administrative Agent’s sole discretion,
notwithstanding any entry to the contrary upon any of its books and records.

     12.     Costs of Counsel. At all times hereafter, whether or not upon the
occurrence of an Event of Default, the Grantors agree to promptly pay upon
demand any and all reasonable costs and expenses (including Attorney Costs) of
the Administrative Agent (a) as required under Section 11.04 of the Credit
Agreement and (b) as necessary to protect the Collateral or to exercise any
rights or remedies under this Security Agreement or with respect to any of the
Collateral. All of the foregoing costs and expenses shall constitute Secured
Obligations hereunder.

     13.     Continuing Agreement.



       (a) This Security Agreement shall be a continuing agreement in every
respect and shall remain in full force and effect so long as any of the Secured
Obligations remains outstanding and until all of the commitments relating
thereto have been terminated (other than any obligations with respect to the
indemnities and the representations and warranties set forth in the Credit
Documents). Upon such payment and termination, this Security Agreement shall be
automatically terminated and the Administrative Agent shall, promptly upon the
request and at the expense of the Grantors, forthwith release all of its liens
and security interests hereunder and shall execute and deliver all UCC
termination statements and/or other documents reasonably requested by the
Grantors evidencing such termination. Notwithstanding the foregoing, all
releases and indemnities provided hereunder shall survive termination of this
Security Agreement.          (b) This Security Agreement shall continue to be
effective or be automatically reinstated, as the case may be, if at any time
payment, in whole or in part, of any of the Secured Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any
Secured Party as a preference, fraudulent conveyance or otherwise under any
bankruptcy, insolvency or similar law, all as though such payment had not been
made; provided that in the event payment of all or any part of the Secured
Obligations is rescinded or must be restored or returned, all reasonable costs
and expenses (including Attorney Costs) incurred by the Administrative Agent or
any Secured Party in defending and enforcing such reinstatement shall be deemed
to be included as a part of the Secured Obligations.

     14.     Amendments and Waivers. This Security Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 11.01 of the Credit Agreement.

     15.     Successors in Interest. This Security Agreement shall create a
continuing security interest in the Collateral and shall be binding upon each
Grantor, its successors and assigns, and shall inure, together with the rights
and remedies of the Administrative Agent hereunder, to the benefit of the
Administrative Agent and its successors and permitted assigns; provided,
however, that none of the Grantors may assign its rights or delegate its duties
hereunder without the prior written consent of the requisite Lenders under the
Credit Agreement (other than as expressly permitted thereunder). To the fullest
extent permitted by law, each Grantor hereby releases the Administrative Agent
and each Secured Party, their respective successors and assigns and their
respective officers, attorneys, employees and agents, from any liability for any
act or omission or any error of judgment or mistake of fact or of law relating
to this Security Agreement or the Collateral, except for any liability arising
from the gross negligence or willful misconduct of the Administrative Agent or
such Secured Party, or their respective officers, attorneys, employees or
agents.

     16.     Notices. All notices required or permitted to be given under this
Security Agreement shall be given as provided in Section 11.02 of the Credit
Agreement.

14



--------------------------------------------------------------------------------



 



     17.     Counterparts. This Security Agreement may be executed in any number
of counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Security Agreement to produce or
account for more than one such counterpart.

     18.     Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Security Agreement.

     19.     Governing Law; Submission to Jurisdiction; Venue.



       (a) THIS SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. Any legal action or proceeding with respect
to this Security Agreement may be brought in the state or federal courts located
in Charlotte, North Carolina, and, by execution and delivery of this Security
Agreement, each Grantor hereby irrevocably accepts for itself and in respect of
its property, generally and unconditionally, the non-exclusive jurisdiction of
such courts. Each Grantor further irrevocably consents to the service of process
out of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
it at the address for notices pursuant to Section 16, such service to become
effective three days after such mailing. Nothing herein shall affect the right
of the Administrative Agent to serve process in any other manner permitted by
law or to commence legal proceedings or to otherwise proceed against any Grantor
in any other jurisdiction.          (b) Each Grantor hereby irrevocably waives
any objection that it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Security Agreement brought in the courts referred to in subsection (a) hereof
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

     20.     Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES TO THIS SECURITY AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

     21.     Severability. If any provision of this Security Agreement is
determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.

     22.     Entirety. This Security Agreement, the other Credit Documents and
the other documents relating to the Secured Obligations represent the entire
agreement of the parties hereto and thereto, and supersede all prior agreements
and understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Credit Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

     23.     Survival. All representations and warranties of the Grantors
hereunder shall survive the execution and delivery of this Security Agreement,
the other Credit Documents and the other documents relating to the Secured
Obligations, the delivery of the Notes and the extension of credit thereunder or
in connection therewith.

15



--------------------------------------------------------------------------------



 



     24.     Other Security. To the extent that any of the Secured Obligations
are now or hereafter secured by property other than the Collateral (including
real property and securities owned by a Grantor), or by a guarantee, endorsement
or property of any other Person, then the Administrative Agent shall have the
right to proceed against such other property, guarantee or endorsement upon the
occurrence and during the continuance of any Event of Default, and the
Administrative Agent shall have the right, in its sole discretion, to determine
which rights, security, liens, security interests or remedies the Administrative
Agent shall at any time pursue, relinquish, subordinate, modify or take with
respect thereto, without in any way modifying or affecting any of them or the
Secured Obligations or any of the rights of the Administrative Agent or the
Secured Parties under this Security Agreement, under any of the other Credit
Documents or under any other document relating to the Secured Obligations.

     25.     Joint and Several Obligations of Grantors.

     (a)  Subject to subsection (c) of this Section 25, each of the Grantors is
accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the Secured Parties, for the mutual
benefit, directly and indirectly, of each of the Grantors and in consideration
of the undertakings of each of the Grantors to accept joint and several
liability for the obligations of each of them.

     (b)  Subject to subsection (c) of this Section 25, each of the Grantors
jointly and severally hereby irrevocably and unconditionally accepts, not merely
as a surety but also as a co-debtor, joint and several liability with the other
Grantors with respect to the payment and performance of all of the Secured
Obligations arising under this Security Agreement, the other Credit Documents
and any other documents relating to the Secured Obligations, it being the
intention of the parties hereto that all the Secured Obligations shall be the
joint and several obligations of each of the Grantors without preferences or
distinction among them.

     (c)  Notwithstanding any provision to the contrary contained herein, in any
other of the Credit Documents or in any other documents relating to the Secured
Obligations, the obligations of each Guarantor under the Credit Agreement and
the other Credit Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
Section 548 of the Bankruptcy Code of the United States or any other applicable
Debtor Relief Law (including any comparable provisions of any applicable state
law).

[remainder of page intentionally left blank]

16



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of this Security
Agreement to be duly executed and delivered as of the date first above written.

          GRANTORS:   BIORELIANCE CORPORATION,     a Delaware corporation      
        By:            

--------------------------------------------------------------------------------

    Name:         Title:                   BIORELIANCE VIRAL MANUFACTURING,
INC., a Delaware     corporation               By:            

--------------------------------------------------------------------------------

    Name:         Title:                   BIORELIANCE MANUFACTURING, LLC, a
Delaware limited     liability company               By:            

--------------------------------------------------------------------------------

    Name:         Title:                   BIORELIANCE TESTING AND DEVELOPMENT,
LLC, a Delaware     limited liability company               By:            

--------------------------------------------------------------------------------

    Name:         Title:                   BIORELIANCE ACQUISITIONS, INC. , a
Delaware corporation               By:            

--------------------------------------------------------------------------------

    Name:         Title:    

 



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written.

      Bank of America, N.A.,
as Administrative Agent       By:      

--------------------------------------------------------------------------------

  Name:     Title:    

 



--------------------------------------------------------------------------------



 



SCHEDULE 5(f)(i)

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

COPYRIGHTS

United States Copyright Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security Agreement dated as of September
     , 2003 (as the same may be amended, modified, extended or restated from
time to time, the “Security Agreement”) by and among the Grantors party thereto
(each an “Grantor” and collectively, the “Grantors”) and Bank of America, N.A.,
as Administrative Agent (the “Administrative Agent”) for the Secured Parties
referenced therein, the undersigned Grantor has granted a continuing security
interest in and continuing lien upon, the copyrights and copyright applications
shown on Schedule 1 attached hereto to the Administrative Agent for the ratable
benefit of the Secured Parties.

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in the copyrights and
copyright applications set forth on Schedule 1 attached hereto (i) may only be
terminated in accordance with the terms of the Security Agreement and (ii) is
not to be construed as an assignment of any copyright or copyright application.

            Very truly yours,          

--------------------------------------------------------------------------------

    [Grantor], a Delaware corporation

                By:              

--------------------------------------------------------------------------------

      Name:           Title:                       Grantor’s Address:  

      Acknowledged and Accepted:

BANK OF AMERICA, N.A., as Administrative Agent       By:      

--------------------------------------------------------------------------------

  Name:     Title:    

 



--------------------------------------------------------------------------------



 



SCHEDULE 5(f)(ii)

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

PATENTS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security Agreement dated as of September
     , 2003 (the “Security Agreement”) by and among the Grantors party thereto
(each an “Grantor” and collectively, the “Grantors”) and Bank of America, N.A.,
as Administrative Agent (the “Administrative Agent”) for the Secured Parties
referenced therein, the undersigned Grantor has granted a continuing security
interest in and continuing lien upon, the patents and patent applications set
forth on Schedule 1 attached hereto to the Administrative Agent for the ratable
benefit of the Secured Parties.

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in the patents and
patent applications set forth on Schedule 1 attached hereto (i) may only be
terminated in accordance with the terms of the Security Agreement and (ii) is
not to be construed as an assignment of any patent or patent application.

            Very truly yours,          

--------------------------------------------------------------------------------

    [Grantor], a Delaware corporation

                By:              

--------------------------------------------------------------------------------

      Name:           Title:                       Grantor’s Address:  

      Acknowledged and Accepted:

BANK OF AMERICA, N.A., as Administrative Agent       By:      

--------------------------------------------------------------------------------

  Name:     Title:    

 



--------------------------------------------------------------------------------



 



SCHEDULE 5(f)(iii)

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

TRADEMARKS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security Agreement dated as of September
     , 2003 (the “Security Agreement”) by and among the Grantors party thereto
(each an “Grantor” and collectively, the “Grantors”) and Bank of America, N.A.,
as Administrative Agent (the “Administrative Agent”) for the Secured Parties
referenced therein, the undersigned Grantor has granted a continuing security
interest in and continuing lien upon, the trademarks and trademark applications
set forth on Schedule 1 attached hereto to the Administrative Agent for the
ratable benefit of the Secured Parties.

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in the trademarks and
trademark applications set forth on Schedule 1 attached hereto (i) may only be
terminated in accordance with the terms of the Security Agreement and (ii) is
not to be construed as an assignment of any trademark or trademark application.

            Very truly yours,          

--------------------------------------------------------------------------------

    [Grantor], a Delaware corporation

                By:              

--------------------------------------------------------------------------------

      Name:           Title:                       Grantor’s Address:  

      Acknowledged and Accepted:

BANK OF AMERICA, N.A., as Administrative Agent       By:      

--------------------------------------------------------------------------------

  Name:     Title:    

 